United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   June 3, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-41224
                           Summary Calendar



GEORGE CRAPE,

                           Plaintiff-Appellee,

versus

BRAZORIA COUNTY, ET AL.,

                           Defendants,

JOE KING, Brazoria County Sheriff; D. FLETCHER,
Brazoria County Sergeant

                           Defendants-Appellants.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-01-CV-810
                      --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     George Crape filed a civil rights suit under 42 U.S.C.

§ 1983 after his right testicle was removed following an injury

he sustained while he was a pretrial detainee at the Brazoria

County Detention Center.    Sheriff Joe King and Sergeant Dale

Fletcher appeal the district court’s denial of their motion for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41224
                                 -2-

summary judgment in which they argued that they were entitled to

qualified immunity.   Crape alleged that King and Fletcher

violated his Eighth Amendment protection from cruel and unusual

punishment when they failed to provide him immediate care by a

urologist.

     Whether a public official is entitled to qualified immunity

depends on two inquiries.     Harris v. Victoria Indep. Sch. Dist.,

168 F.3d 216, 223 (5th Cir.), cert. denied, 120 S. Ct. 533

(1999).   First, a defendant is entitled to qualified immunity

when a plaintiff has failed to allege the violation of a clearly

established constitutional right.     Id.   Second, a defense of

qualified immunity will succeed if the defendant's conduct was

objectively reasonable at the time in light of clearly

established law.   Id.

     King and Fletcher argue that the law was not clearly

established that either of them had a constitutional duty to

ensure that Crape be seen immediately by a medical specialist

absent subjective knowledge of Crape’s need of immediate

treatment.   The evidence Crape submitted in opposition to the

defendants’ motion for summary judgment evidence showed that King

and Fletcher, each, were subjectively aware that more than one

month after an injury in which Crape’s right testicle was pushed

into his groin, Crape remained in excruciating pain, and had

still not seen a urologist.    Thus, Crape raised an genuine issues

as to a fact which, if true, would clearly evince the medical
                           No. 02-41224
                                -3-

need in question and indicate that the denial of treatment was

much more likely than not to result in serious medical

consequences.   Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.

1985).   The district court’s denial of summary judgment based on

the Fletcher’s and King’s qualified immunity is AFFIRMED.